OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed with costs. The certified question should not be answered upon the ground that it is unnecessary.
*1025The Police Commissioner has the authority to discharge a probationary police officer for conduct committed while serving as a member of the force (see Administrative Code of City of NY § 14-115). A probationary police officer may be discharged for “almost any reason, or for no reason at all” as long as it is not “in bad faith or for an improper or impermissible reason” (Matter of Swinton v Safir, 93 NY2d 758, 762, 763 [1999]; see Matter of Berenhaus v Ward, 70 NY2d 436 [1987]; Matter of York v McGuire, 63 NY2d 760 [1984]). We reject petitioner’s argument that he was dismissed solely due to prehiring conduct; rather, in terminating petitioner, the Commissioner relied upon his posthiring conduct of giving false and misleading statements to members of the Internal Affairs Bureau.
Chief Judge Kaye and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur in memorandum.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, etc.